Case 19-61608-grs          Doc 897       Filed 09/29/20 Entered 09/29/20 17:13:57                     Desc Main
                                        Document      Page 1 of 14



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION


In re:                                                   )                Case No. 19-61608
                                                         )
Americore Holdings, LLC, et al.1                         )                Jointly administered
                                                         )
                          Debtors.                       )                Chapter 11
                                                         )

              CHAPTER 11 TRUSTEE’S SUPPLEMENT TO 2004 EXAM REQUEST

         Carol L. Fox, as Chapter 11 Trustee (“Trustee”) of Americore Holdings, LLC and its

affiliated debtors, (collectively, the “Debtors”) by and through her undersigned counsel files this

Supplement to 2004 Exam Request (“Supplement”) as requested by the Court in its Order

(“Order”) entered on September 28, 2020 [ECF No. 895] addressing Ms. Rebecca Seibert Haase’s

Motion to Stop Rule 2004 Examination (“Motion to Stop”) [ECF No. 892]. The Trustee states as

follows:

         1.      On July 30, 2020, the Court provided its oral ruling approving the Chapter 11

Trustee's Amended Motion for Entry of an Order: (A) Authorizing the Sale of Substantially All of

the Debtors' Assets (St. Alexius) in Accordance with Approved Bid Procedures, as Modified; (B)

Authorizing the Assumption and Assignment of Executory Contracts and Unexpired Leases in

Accordance with the Bid Procedures; and (C) Granting Related Relief and Request for Hearing on

July 29, 2020 (“Sale Motion”) [ECF No. 744].




1
 The debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).
Case 19-61608-grs          Doc 897     Filed 09/29/20 Entered 09/29/20 17:13:57            Desc Main
                                      Document      Page 2 of 14



         2.        Within a few days of the approval of the Sale Motion, Ms. Haase called the Health

and Human Services Hotline to file a complaint alleging that the Trustee had improperly used

stimulus funds. See email chain dated August 5, 2020 between Ms. Haase and Assistant Special

Agent Bill Young attached as Exhibit “A”.

         3.        Notwithstanding Ms. Haase’s allegations, she later admitted in her Motion to Stop

Rule 2004 Examination that she does not have “any information about what happened to them” in

reference to the stimulus funds. See Motion to Stop.

         4.        Upon being contacted by an agent from Health and Human Services, Ms. Haase

coordinated communication between the agent and Dr. Sonny Saggar who was the Chief Strategy

Officer and Emergency Room Director as well as a practicing doctor at St. Alexius until September

11, 2020. See email chain dated August 11, 2020 between Ms. Haase and Assistant Special Agent

Bill Young attached as Exhibit “B”.

         5.        Dr. Saggar was also a principal in an investor group that was active in an effort to

bid on the Hospital, but ultimately was unable to submit a bid higher than the stalking horse bid of

the Purchaser which was approved by the Court.

         6.        Dr. Saggar also made additional inquiries on purchasing the Hospital on his own or

with other investors.

         7.        Thereafter, an anonymous report was made to the State of Missourri related to the

quality of care at the Hospital. The report generated a survey beginning on August 7, 2020 and

continuing in person through August 27, 2020. The Trustee worked with several State surveyors

on site at the Hospital. Two plans of correction were necessary to address to tags of “Immediate

Patient Jeapordy” by the surveyors. The Trustee reviewed and executed both plans and the Trustee

continues to work with the State to resolve and close out the survey.


4816-3586-1453.3                                    2
Case 19-61608-grs          Doc 897     Filed 09/29/20 Entered 09/29/20 17:13:57            Desc Main
                                      Document      Page 3 of 14



         8.        On September 9, 2020, the Trustee received a report from an employee of St.

Alexius that after receiving initial preliminary reports from the survey Dr. Saggar commented “I

guess we got the sale to stop for another year.”

         9.        As a result of the timing of the actions by Ms. Haase and Dr. Saggar, the Trustee is

investigating whether Ms. Haase, Dr. Saggar and perhaps others were involved in a concerted

effort to sabotage the sale.

         10.       Since the issuance of the subpoenas and notice of 2004 exam, Ms. Haase and Dr.

Saggar have continued communication with each other regarding the Trustee’s investigation and

documents requested. See email chain dated September 17, 2020 between Ms. Haase and Dr.

Sonny Saggar attached as Exhibit “C”.

         11.       At this time and based on the representations made by Ms. Haase, the Trustee

agrees to limit the documents requested to: (i) correspondence by and between Ms. Haase and Dr.

Sonny Saggar; and (ii) correspondence between Ms. Haase and alexiusanonymous@gmail.com.

Further, the Trustee agrees to extend the time to produce those documents for thirty (30) days after

entry of an order denying the Motion to Stop. In the event, ongoing discovery requires additional

document requests to Ms. Haase, the Trustee will issue a new subpoena.

         12.       In addition, the Trustee agrees to reschedule the 2004 examination to a mutually

convenient date within thirty (30) days after production of the modified document request which

will be coordinated with Ms. Haase to impose the least amount of burden to her.

         13.       The Trustee submits that while every effort will be made to minimize the

inconvenience to Ms. Haase, the Trustee does believe it is important to conduct a 2004 examination

of Ms. Haase and not simply submitted written questions under the circumstances.




4816-3586-1453.3                                    3
Case 19-61608-grs          Doc 897    Filed 09/29/20 Entered 09/29/20 17:13:57           Desc Main
                                     Document      Page 4 of 14



         14.       The Trustee has consulted with the United States Trustee and understands that the

United States Trustee supports the Trustee’s request for a 2004 exam.

          WHEREFORE, the Trustee respectfully request this Court enter an order: (i) denying the

Motion to Stop; (ii) compelling Ms. Haase to provide the documents requested as modified herein

within fifteen (15) days; and (iii) requiring the parties to reschedule the 2004 examination of Ms.

Haase at a mutually convenient time and place which limits the burden on Ms. Haase; and (iv)

granting all other relief that is appropriate under the circumstances.


         DATED this 29th day of September, 2020.

                                                /s/ Jimmy D. Parrish ________________
                                                Tiffany Payne Geyer
                                                tpaynegeyer@bakerlaw.com
                                                Florida Bar No. 421448
                                                Elizabeth A. Green, Esq.
                                                Florida Bar No, 0600547
                                                egreen@bakerlaw.com
                                                Jimmy D. Parrish
                                                Florida Bar No. 526401
                                                jparrish@bakerlaw.com
                                                BAKER & HOSTETLER LLP
                                                200 S. Orange Avenue, Suite 2300
                                                Post Office Box 112
                                                Orlando, Florida 32802-0112
                                                Telephone: 407-649-4000
                                                Facsimile: 407-841-0168
                                                Attorneys for the Chapter 11 Trustee


                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that on September 29, 2020, I electronically filed the foregoing
with the Clerk of Court by using the Court’s CM/ECF System, which will provide a Notice of
Electronic Filing and copy to all parties requesting such notice, and served the foregoing on
Rebecca Seibert Haase via Email addressed to rebeccaseibert@gmail.com.


                                                /s/ Jimmy D. Parrish ________________
                                                Jimmy D. Parrish

4816-3586-1453.3                                   4
Case 19-61608-grs   Doc 897    Filed 09/29/20 Entered 09/29/20 17:13:57   Desc Main
                              Document      Page 5 of 14



                                   Exhibit A




4816-3586-1453.3                         5
Case 19-61608-grs         Doc 897         Filed 09/29/20 Entered 09/29/20 17:13:57    Desc Main
                                         Document      Page 6 of 14

 From:            Rebecca Seibert Haase
 To:              Parrish, Jimmy D.
 Subject:         Fwd: Hotline Complaint/ St. Alexius Hospital
 Date:            Friday, September 25, 2020 5:38:11 PM




 [External Email: Use caution when clicking on links or opening attachments.]


 ---------- Forwarded message ---------
 From: Rebecca Seibert Haase <rebeccaseibert@gmail.com>
 Date: Thu, Aug 13, 2020, 6:16 AM
 Subject: Fwd: Hotline Complaint/ St. Alexius Hospital
 To: <babydoc14@hotmail.com>



 ---------- Forwarded message ---------
 From: Young, Bill J (OIG/OI) <Bill.Young@oig.hhs.gov>
 Date: Wed, Aug 5, 2020, 12:29 PM
 Subject: Hotline Complaint/ St. Alexius Hospital
 To: REBECCASEIBERT@GMAIL.COM <REBECCASEIBERT@gmail.com>



 Good Afternoon Ms. Haase,



 By way of introduction my name is Bill Young and I am an agent with the United State
 Department of Health and Human Services in St. Louis, Missouri. I am in receipt of your
 hotline complaint regarding the above referenced entity. I would welcome the opportunity to
 speak with you regarding the concerns raised in your complaint. If you are amenable please
 provide with me with a date and time that works with your schedule and I will give you a call.



 I look forward to hearing from you.   



 Bill Young

 Assistant Special Agent in Charge

 DHHS/OIG/OI

 1222 Spruce Street, Room 9.309

 St. Louis, Missouri 63103

 (314) 539-3403
Case 19-61608-grs        Doc 897    Filed 09/29/20 Entered 09/29/20 17:13:57   Desc Main
                                   Document      Page 7 of 14


 (314) 917-8904 (cell)

 Bill.Young@oig.hhs.gov
Case 19-61608-grs   Doc 897    Filed 09/29/20 Entered 09/29/20 17:13:57   Desc Main
                              Document      Page 8 of 14



                                   Exhibit B




4816-3586-1453.3                         6
Case 19-61608-grs        Doc 897        Filed 09/29/20 Entered 09/29/20 17:13:57     Desc Main
                                       Document      Page 9 of 14

 From:            Rebecca Seibert Haase
 To:              Parrish, Jimmy D.
 Subject:         Fwd: St Alexius
 Date:            Friday, September 25, 2020 5:37:55 PM




 [External Email: Use caution when clicking on links or opening attachments.]


 ---------- Forwarded message ---------
 From: Rebecca Seibert Haase <rebeccaseibert@gmail.com>
 Date: Tue, Aug 18, 2020, 12:26 PM
 Subject: Re: St Alexius
 To: Young, Bill J (OIG/OI) <Bill.Young@oig.hhs.gov>


 Yes, I do. She's works in administration. She's head of health information and medical
 records. She has a wealth of information. She'd be a really good contact for you.

 On Tue, Aug 18, 2020, 10:12 AM Young, Bill J (OIG/OI) <Bill.Young@oig.hhs.gov> wrote:

   Ms. Haase do you know who Toni Knoche is?




   From: Rebecca Seibert Haase <rebeccaseibert@gmail.com>
   Sent: Thursday, August 13, 2020 7:07 PM
   To: Young, Bill J (OIG/OI) <Bill.Young@oig.hhs.gov>
   Subject: Re: St Alexius



    CAUTION: External email. Do not click links or open attachments unless you
    recognize the sender and know the content is safe.




   I think that's an old picture. I think she's about mid 50s.



   On Thu, Aug 13, 2020, 4:35 PM Young, Bill J (OIG/OI) <Bill.Young@oig.hhs.gov> wrote:

     Thx u would u guess she is in her 40s



     Get Outlook for iOS
Case 19-61608-grs          Doc 897    Filed 09/29/20 Entered 09/29/20 17:13:57   Desc Main
                                     Document     Page 10 of 14

     From: Rebecca Seibert Haase <rebeccaseibert@gmail.com>
     Sent: Thursday, August 13, 2020 4:32:38 PM
     To: Young, Bill J (OIG/OI) <Bill.Young@oig.hhs.gov>
     Subject: Re: St Alexius



      CAUTION: External email. Do not click links or open attachments unless you
      recognize the sender and know the content is safe.




     This is all I have.



     On Thu, Aug 13, 2020, 3:29 PM Young, Bill J (OIG/OI) <Bill.Young@oig.hhs.gov>
     wrote:

       Ms. Haase would you happen to know any specifics on Ms. Fox like her address or date
       of birth. I need this information in order to open a case   If you do not know not a
       problem just let me know. Thank you



       Get Outlook for iOS


       From: Young, Bill J (OIG/OI)
       Sent: Tuesday, August 11, 2020 12:11:30 PM
       To: Rebecca Seibert Haase <rebeccaseibert@gmail.com>
       Subject: RE: St Alexius



       No problem thank you




       From: Rebecca Seibert Haase <rebeccaseibert@gmail.com>
       Sent: Tuesday, August 11, 2020 12:02 PM
       To: Young, Bill J (OIG/OI) <Bill.Young@oig.hhs.gov>
       Subject: St Alexius



        CAUTION: External email. Do not click links or open attachments unless you
        recognize the sender and know the content is safe.
Case 19-61608-grs    Doc 897    Filed 09/29/20 Entered 09/29/20 17:13:57               Desc Main
                               Document     Page 11 of 14




      Bill,



      I went ahead and gave your contact information ro Dr Saggar. I believe he's as
      frustrated with the situation as we employees are.




      Thanks



      Becca Haase
Case 19-61608-grs   Doc 897    Filed 09/29/20 Entered 09/29/20 17:13:57   Desc Main
                              Document     Page 12 of 14



                                    Exhibit C




4816-3586-1453.3                          7
Case 19-61608-grs        Doc 897        Filed 09/29/20 Entered 09/29/20 17:13:57    Desc Main
                                       Document     Page 13 of 14

 From:           Rebecca Seibert Haase
 To:             Parrish, Jimmy D.
 Subject:        Fwd: Town Hall Cancelled for this week.
 Date:           Friday, September 25, 2020 5:34:17 PM




 [External Email: Use caution when clicking on links or opening attachments.]


 ---------- Forwarded message ---------
 From: Rebecca Seibert Haase <rebeccaseibert@gmail.com>
 Date: Thu, Sep 17, 2020, 11:18 PM
 Subject: Fwd: Town Hall Cancelled for this week.
 To: Sonny Saggar <sonny@247uc.com>



 ---------- Forwarded message ---------
 From: Sonny Saggar <sonny.saggar@sahstl.com>
 Date: Tue, Jul 7, 2020, 6:37 PM
 Subject: Town Hall Cancelled for this week.
 To: SAH.All.Users <SAH.All.Users@sahstl.com>
 Cc: Carol Fox <cfox@glassratner.com>


 Good evening all,

 Please note that the Town Hall Meeting that was scheduled for tomorrow has been cancelled.

 However, the Trustee has said (as per her email below) that if you submitted a question,
 you’re kindly invited to schedule a visit tomorrow between 1.30pm and 3pm and she will
 respond to your question at that time.

 Thank you

 Sonny



 Sonny Saggar MD
 Chief Strategy Officer
 Emergency Department Director
 St. Alexius Hospital

 Begin forwarded message:



        > On Jul 7, 2020, at 16:58, Carol Fox <cfox@glassratner.com> wrote:
        >
        > Sonny,
Case 19-61608-grs     Doc 897    Filed 09/29/20 Entered 09/29/20 17:13:57             Desc Main
                                Document     Page 14 of 14

      >
      > This is great. Thank you for summarizing the questions. Due to unforeseen
      circumstances, I am cancelling the Town Hall meeting. I ask that each
      employee/manager who submitted a question to schedule to stop by
      administration tomorrow between 1:30pm through 3pm and I will respond to their
      question.
      >
      > Thank you.
      >
      > Carol
      >
      > ----
      > 200 East Broward Blvd.
      > Suite 1010
      > Fort Lauderdale, FL 33301
      >
      > Carol Fox, CPA, CFE, CIRA
      > Principal
      >
      > Direct: 954.859.5075
      > Mobile: 954.494.2856
      > Email: cfox@glassratner.com
      > VCard | LinkedIn | www.GlassRatner.com | www.brileyfin.com
      >
      >
      >
      > NOTICE: This e-mail message and all attachments transmitted with it may
      contain legally privileged and confidential information intended solely for the use
      of the addressee. If the reader of this message is not the intended recipient, you
      are hereby notified that any reading, dissemination, distribution, copying, or other
      use of this message or its attachments is strictly prohibited. If you have received
      this message in error, please notify the sender immediately, and delete this
      message and all copies and backups thereof. Thank you.
